DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
The amendment filed 1/4/2021 has been entered.  Claims 3, 9, and 11 have been canceled.  Claims 1, 2, 4-8, 10 and 12-22 are pending in the application.  Claims 19-21 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 8, “c)” should be changed to “d)”; to be consistent with “the plurality of activatable microcapsules is” on line 10, “release” on line 11 should be changed to “releases”; “microcapsule” on line 12 should be “microcapsules”; the hyphen in “matrix-forms” on line 14 should be deleted.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “microcapsule” on line 3 should be “microcapsules”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  to be consistent with “the plurality of activatable microcapsules is” on line 13, “release” on line 14 should be changed to “releases”; “microcapsule” on line 15 should be “microcapsules”; and “form” on line 16 should be “forms”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4-8, 10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “a polymerizable matrix that cures when coated on a substrate to form a cured coating; wherein the plurality of activatable microcapsules is dispersed in the polymerizable matrix, the plurality of activatable microcapsules release the corrosion inhibitor and the carrier solvent when activated by physical damage to the plurality of activatable microcapsule[s] such that the corrosion inhibitor in the polymerizable matrix-forms a self-protecting barrier on the surface of the substrate” on lines 8-14.  However, given that the polymerizable matrix “cures when coated on a substrate”, it is unclear how the corrosion inhibitor “in the polymerizable matrix” forms a self-protecting barrier on the surface of the substrate as currently claimed.
Claims 6, 8, 10, 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, 8, 10, 12 and 22 recite percentages by weight for the lawsone/corrosion inhibitor, plurality of activatable microcapsules, or water but fail to properly recite a total basis for the percentages, e.g. the claimed percentages 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 now recites, “wherein the at least one epoxy resin is bisphenol A, bisphenol F, phenol novolac, cresol novolac, glycidylamine, epichlorohydrin, epoxycyclohexane, glycidyl ether, or a combination thereof” on lines 1-3, wherein the previously recited “comprises” was changed to “is” but given that the first four compounds are not, by themselves, epoxy resins, it is unclear as to what is now meant to be encompassed by the claim (e.g. if the bisphenol A is meant to be a “type” of epoxy resin upon which the epoxy resin is based, then the term “epoxy” or “epoxy resin” should be inserted thereafter to read bisphenol A epoxy or bisphenol A epoxy resin.)
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites, “The self-protecting barrier composition of claim 11”, however, given that claim 11 has been canceled, it is unclear as to what is meant to be encompassed by claim 17 as well as claim 18 which depends thereon.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 22 recites, “wherein the plurality of activatable microcapsules is dispersed in the polymerizable matrix, the plurality of activatable microcapsules release[s] the corrosion inhibitor and the carrier solvent when activated by physical damage to the plurality of activatable microcapsule[s], and the corrosion inhibitor in the polymerizable matrix form[s] a self-protecting barrier” on lines 13-16; however, given that claim 22 already recites, “wherein the plurality of activatable microcapsules is dispersed in the water-based polymerizable matrix that cures when coated on a substrate to form a cured coating” on lines 9-10, it is unclear whether the “release…when activated by physical damage” and “form[s] a self-protecting barrier” are meant to take place when the polymerizable matrix is coated on the substrate forming the cured coating or whether the limitation is meant to refer to the plurality of activatable microcapsules forming a self-protecting barrier after the polymerizable matrix is cured and damage occurs to the cured coating thereby damaging the microcapsules (e.g. as in withdrawn claim 19) such that the cured coating is meant to comprise undamaged activatable microcapsules.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites, “the lawsone forms a metal complex with the surface of the metal substrate when release from the plurality of microcapsules”, however, given that claim 5 depends from claim 4 which already recites that “the corrosion inhibitor is a metal complexing agent that complexes with the surface of the metal substrate when released from the plurality of activatable microcapsule[s]” and both ultimately depend from claim 1 which requires the corrosion inhibitor to be lawsone, claim 5 does not further limit claim 4 and only merely restates what is already required by claim 4 as it depends from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites, “The self-protecting barrier composition of claim 11”, however, given that claim 11 has been canceled, claim 17 does not further limit a claim previously set forth.  Claim 18 depends upon claim 17 and does not remedy the above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 1/4/2021, with respect to the teachings of Fitz, taken alone and/or in view of the additional references, have been fully considered and are persuasive.  The rejections based upon Fitz as recited in paragraphs 11-22 have been withdrawn.
Allowable Subject Matter
As discussed with Applicant’s Attorney, Mr. Paul K. Judd on 2/11/2021, claims 1, 2, 4-8, 10, 12-18 and 22 (as well as withdrawn claims 19-21 which would be rejoined upon allowability of claim 1) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(d), set forth in this Office action given that the prior art does not teach and/or fairly suggest a composition consisting of
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 11, 2021